 THRIFTY RENT-A-CARWolfrich Corporation d/b/a Thrifty Rent-A-Car andFreight Checkers, Clerical Employees & Helpers,Local No. 856, International Brotherhood of Team-sters, Chauffeurs, Warehousemen and Helpers ofAmerica, Petitioner. Case 20-RC- 141461January 27, 1978DECISION AND ORDER DIRECTINGHEARINGBY MEMBERS JENKINS, PENELLO, AND MURPHYPursuant to authority granted it by the NationalLabor Relations Board under Section 3(b) of theNational Labor Relations Act, as amended, a three-member panel has considered objections to, and adeterminative challenged ballot in, an election heldMay 4, 1977,2 and the Regional Director's reportrecommending disposition of same. The Board hasreviewed the record in light of the exceptions andbrief, and hereby adopts the Regional Director'sfindings and recommendations.3ORDERIt is hereby ordered that a hearing be held for thepurpose of receiving evidence to resolve the issuesraised by the determinative challenge to the ballotcast by Marilyn DeMartini.IT IS FURTHER ORDERED that the Hearing Officerdesignated for the purpose of conducting suchI We have severed this case from Wolfrich Corporation d/b/a ThriftyRent-A-Car, 234 NLRB 525 (1978) (Case 20RC-14157), with which it hadbeen joined by the Regional Director, because we are directing a hearing ona challenged ballot herein, but are certifying the representative in that case.2 The election was conducted pursuant to a Stipulation for CertificationUpon Consent Election. The tally was: five for, and four against, thePetitioner; there was one challenged ballot, which was sufficient to affectthe results of the election.hearing shall prepare and cause to be served on theparties a report containing resolutions of credibilityof witnesses, findings of fact, and recommendationsto the Board as to disposition of said challengedballot. Within the time prescribed by the Board'sRules and Regulations, Series 8, as amended, anyparty may file with the Board in Washington, D.C.,eight copies of exceptions thereto. Immediately uponthe filing of such exceptions, the party filing the sameshall serve a copy thereof on each of the other partiesand shall file a copy with the Regional Director. If noexceptions are filed thereto, the Board will adopt therecommendations of the Hearing Officer.IT IS FURTHER ORDERED that the above-entitledmatter be, and it hereby is, referred to the RegionalDirector for Region 20 for the purpose of arrangingsuch hearing and that the said Regional Director be,and she hereby is, authorized to issue notice thereof.MEMBEk JENKINS, dissenting in part:For the reasons stated in my dissent in WolfrichCorporation d/b/a Thrifty Rent-A-Car, 234 NLRB525 (1978), I would remand this case for a hearing onObjections 3 through 8, which allege, inter alia, thatthe Petitioner made promises of benefits and misre-presentations to employees of the Employer and, inthe course of making such promises and misrepresen-tations, referred improperly to the Board's RegionalOffice.3 We adopt the Regional Director's report wherein she recommendedthat each of the Employer's objections be overruled. These objections arethe same ones, based on identical facts, which were filed in WolfrichCorporation, d/b/a Thrifty Rent-A-Car, 234 NLRB 525 (1978). MemberJenkins, however, would also remand this case for a hearing regardingObjections 3 through 8, as he would do in that case. We hereby incorporateby reference in this case our response to Member Jenkins' dissent inWolfrch Corporation, d/b/a Thrifty Rent-A-Car, supr529